                                                                Case 3:17-cv-05828-CRB Document 48 Filed 10/03/18 Page 1 of 3



                                                          1   DEAN S. KRISTY (CSB NO. 157646)
                                                              dkristy@fenwick.com
                                                          2   JENNIFER C. BRETAN (CSB NO. 233475)
                                                              jbretan@fenwick.com
                                                          3   FENWICK & WEST LLP
                                                              555 California Street, 12th Floor
                                                          4   San Francisco, CA 94104
                                                              Telephone:     (415) 875-2300
                                                          5   Facsimile:     (415) 281-1350
                                                          6   Attorneys for Defendants Tesla, Inc.,
                                                              Elon R. Musk, and Deepak Ahuja
                                                          7

                                                          8

                                                          9                                  UNITED STATES DISTRICT COURT
                                                         10                             NORTHERN DISTRICT OF CALIFORNIA
                                                         11                                     SAN FRANCISCO DIVISION
                                                         12
F ENWICK & W ES T LLP




                                                         13   GREGORY WOCHOS, Individually and on            Case No.: 3:17-cv-05828-CRB
                        LAW
                                      SAN FRA NCI S CO




                                                              Behalf of All Others Similarly Situated,
                         AT
                        ATTO RNEY S




                                                         14                                                  STIPULATION AND [PROPOSED]
                                                                                Plaintiff,                   ORDER SETTING BRIEFING
                                                         15                                                  SCHEDULE AND MODIFYING PAGE
                                                                     v.                                      LIMITS
                                                         16
                                                                                                             Judge: The Honorable Charles R. Breyer
                                                         17   TESLA, INC., ELON R. MUSK, DEEPAK
                                                              AHUJA, and JASON WHEELER,                      Date Action Filed: October 10, 2017
                                                         18
                                                                                Defendants.
                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28


                                                               STIP. AND [PROPOSED] ORDER SETTING                            CASE NO.: 3:17-cv-05828-CRB
                                                               SCHEDULE AND MODIFYING PAGE LIMITS
                                                                    Case 3:17-cv-05828-CRB Document 48 Filed 10/03/18 Page 2 of 3



                                                          1            WHEREAS, this action purports to assert claims under Sections 10(b) and 20(a) of the

                                                          2   Securities Exchange Act of 1934 and Rule 10b-5 promulgated thereunder against Tesla, Inc. and

                                                          3   two of its individual officers (together, “Defendants”);

                                                          4            WHEREAS, on August 27, 2018, this Court issued an order dismissing the amended

                                                          5   complaint and ordering that any amended complaint be filed by September 28, 2018 (Dkt. No.

                                                          6   42);

                                                          7            WHEREAS, on September 28, 2018, Lead Plaintiff filed the Second Amended Complaint,

                                                          8   which is 81 pages long and contains 314 paragraphs (Dkt. No. 46);

                                                          9            WHEREAS, the parties have met and conferred and agreed on a briefing schedule in

                                                         10   connection with Defendants’ motion to dismiss the Second Amended Complaint;

                                                         11            WHEREAS, in light of the length of the Second Amended Complaint, the parties also

                                                         12   believe good cause exists to modify and increase the page limits set forth in this Court’s standing
F ENWICK & W ES T LLP




                                                              order as follows: motion to dismiss and supporting memorandum (25 pages); opposition (25
                        LAW




                                                         13
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   pages); and reply (15 pages);

                                                         15            NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, subject to the

                                                         16   approval of the Court, that:

                                                         17             1.     Defendants shall move to dismiss or otherwise respond to the Second Amended
                                                                               Complaint on or before November 20, 2018;
                                                         18
                                                                        2.     Lead Plaintiff shall file any opposition thereto on or before January 11, 2019;
                                                         19
                                                                        3.     Defendants’ reply shall be filed on or before February 15, 2019; and
                                                         20
                                                                        4.     Consistent with the limits set forth in Civil Local Rule 7-4(b), the page limits for
                                                         21                    briefing the motion to dismiss shall be reset, as follows:
                                                         22                   •   Motion to dismiss and supporting memorandum (25 pages);
                                                         23                   •   Opposition (25 pages)
                                                         24                   •   Reply (15 pages);
                                                         25                   •   In accordance with the Court’s standing order, such limits shall be exclusive of
                                                         26                       title pages, indexes of cases, table of contents, exhibits, affidavits, and summaries
                                                         27                       of argument, if required.
                                                         28   ///


                                                               STIP. AND [PROPOSED] ORDER SETTING                 1                       CASE NO.: 3:17-cv-05828-CRB
                                                               SCHEDULE AND MODIFYING PAGE LIMITS
                                                                 Case 3:17-cv-05828-CRB Document 48 Filed 10/03/18 Page 3 of 3



                                                          1   Dated: October 1, 2018                         FENWICK & WEST LLP

                                                          2                                                  By: /s/ Jennifer C. Bretan_______________________
                                                                                                                    Jennifer C. Bretan, Esq.
                                                          3
                                                                                                                 555 California Street, 12th Floor
                                                          4                                                      San Francisco, California 94104
                                                          5                                                      Telephone: (415) 875-2300
                                                                                                                 Facsimile:    (415) 281-1350
                                                          6
                                                                                                             Attorneys for Defendants Tesla, Inc.,
                                                          7                                                  Elon R. Musk, and Deepak Ahuja

                                                          8   Dated: October 1, 2018                         THE ROSEN LAW FIRM, P.A.

                                                          9                                                  By: /s/ Jacob A. Goldberg____________________
                                                                                                                      Jacob A. Goldberg, Esq. (Pro hac vice)
                                                         10                                                           Gonen Haklay
                                                         11                                                       101 Greenwood Avenue, Suite 440
                                                                                                                  Jenkintown, PA 19046
                                                         12
                                                                                                                  Telephone: (215) 600-2817
F ENWICK & W ES T LLP




                                                                                                                  Facsimile: (212) 202-3827
                        LAW




                                                         13
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14                                                      Laurence M. Rosen, Esq.
                                                                                                                 355 S. Grand Avenue, Suite 2450
                                                         15                                                      Los Angeles, California 90071
                                                                                                                 Telephone: (213) 785-2610
                                                         16                                                      Facsimile:   (213) 226-4684
                                                         17                                                  Attorneys for Lead Plaintiff Kurt Friedman
                                                         18
                                                         19   Pursuant to Civil Local Rule 5-1(i)(3), all signatories concur in filing this stipulation.

                                                         20   Dated: October 1, 2018                         By: /s/ Jennifer C. Bretan_______________________
                                                                                                                    Jennifer C. Bretan, Esq.
                                                         21
                                                                                                               ***
                                                         22

                                                         23                                         [PROPOSED] ORDER

                                                         24   PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                                         25

                                                         26    Dated: October 3, 2018
                                                                                                                               Hon. Charles R. Breyer
                                                         27                                                               United States District Court Judge
                                                         28


                                                               STIP. AND [PROPOSED] ORDER SETTING                2                      CASE NO.: 3:17-cv-05828-CRB
                                                               SCHEDULE AND MODIFYING PAGE LIMITS
